HORTON, J.,
dissenting: The majority would deny the obligor on the letter of credit, substituting for the attachment lien, the opportunity to challenge the validity of that lien. The majority holds that the obligor has no direct and apparent interest that would support the trial court’s permission to intervene in the matter. On this basis, the majority holds that the trial court erred in granting the motion to intervene and in granting the intervenor’s motion for summary judgment, invalidating the attachment for failure to satisfy timely completion of service.
I do not read Samyn-D’Elia’s appeal as being a challenge to the trial court’s order permitting intervention and filing of a letter of credit. Samyn-D’Elia is disturbed about the order invalidating its attachment. It takes a passing shot at the obligor’s standing to bring a collateral quiet title action, but it is very happy to have the letter of credit on file for easy collection, should the attachment be reinstated.
If this were an uncomplicated attempt by the obligor, Mr. Wino-grad, to intervene to challenge the merits in the collection case insti*179tuted by Samyn-D’Elia against the defendant Satter Companies, I would agree with the majority. Such is not the case. This proceeding has no bearing on the merits of the architect’s claim. That portion of the case has been defaulted, and, clearly, the architects’ association has a valid and enforceable right to judgment against Satter Companies. The merits are fully and conclusively resolved. Before us is a collateral proceeding relating to enforcement of that judgment. See Center for Gastrointestinal Medicine, Inc. v. Willitts, 137 N.H. 67, —, 623 A.2d 752, 754 (1993). Called into question is the validity of an attachment lien on real estate, formerly owned by the defendant Satter Companies, later owned by the foreclosing bank, and then owned by the grantee of the bank. Substituting for the real estate is a letter of credit with Mr. Winograd as the obligor. This is a completely different ballgame, with different players. Satter Companies, having lost the burdened asset by foreclosure, no longer has any interest in the collateral matter, at least not as an obligor.
Mr. Winograd is more than an officious intermeddler who likes the looks of his letter of credit on the face of this case. The architects held an attachment, purportedly securing judgment on their collection case and burdening Satter Companies’ real estate. This attachment was junior to the bank mortgage. When the bank foreclosed on Satter Companies, assuming no excess on foreclosure, the architects would be wiped out on this asset. To accomplish this, the bank had to provide the statutory notice to junior lien holders. RSA 479:25, II (1992). Absent this notice, the foreclosure is not valid against the unnotified junior creditor. Arguably, since the senior lien has been foreclosed, it no longer exists, and the junior lien remains on the subject real estate. To avoid this result, and to assure that all junior liens were wiped out, the bank hired Mr. Winograd to advise them on the title. The architects’ attachment was missed, and the mortgage foreclosure proceeded without notice to the attaching architects. When this error was later discovered, Mr. Winograd properly and forthrightly assumed the ultimate financial liability for the mistake. To speculate that the sale of the property by the bank might not have been consummated, or to envision the bank bearing the cost of another foreclosure and subsequently pursuing Mr. Winograd for malpractice, lends much less, in the way of comfort, than to picture the ultimate obligor promptly and directly assuming the obligation.
The trial court agreed with the latter procedure, allowing Mr. Winograd to intervene on the lien matter and to post appropriate *180security so that the bank and the grantee land owner would not be prejudiced. At this point, Winograd had the sole, and a direct, interest in the lien obligation. To the extent that the lien was available to satisfy the judgment, Mr. Winograd was the only one, on the obligor side, who cared. It is natural and appropriate, at this point, that Mr. Winograd check to make sure the attachment lien is valid, and to assert any claim of invalidity.
I would find it well within the trial court’s discretion to permit Mr. Winograd to challenge the validity of the attachment in this collateral proceeding. Having heard the challenge, I would also find that the trial court could exercise its discretion to refuse to extend the period for completion of service, and did not err in declaring an ex parte attachment invalid, when completion of service was made beyond the period allowed by the court attachment order. Maine Nat’l Bank v. Baker, 116 N.H. 185, 187, 355 A.2d 429, 430 (1975).
The trial court’s decision should be affirmed.
Johnson, J., joins in the dissent.